The relevant portion of § 5347, reads as follows: "The employer, as soon as he has knowledge of any such injury, shall provide a competent physician or surgeon to attend the injured employee, and in addition shall furnish such medical and surgical aid or hospital service as such physician or surgeon shall deem reasonable or necessary. In the event of the failure of the employer promptly to provide such physician or surgeon or medical, surgical or hospital service, the injured employee may provide such physician or surgeon or medical, surgical or hospital service at the expense of the employer." In this connection the commissioner finds that the respondents did not provide medical service and the claimant resorted to Dr. Andrus for treatment.
Thus, the single question presented by the reservation is whether upon the facts found Dr. Andrus was "a competent physician or surgeon to attend the injured employee" in this particular case. Each case is to be determined by its own facts. Undoubtedly certain diseases are incapable of treatment by osteopathic methods. The statute, we think, requires both legal competency and competency in the particular case.
On the findings, Dr. Andrus was competent in both of these respects. He was licensed to practice the healing art by the lawful, though limited, methods of osteopathy, and he was competent to treat the claimant in this particular case for the injury in question, and did treat it with success. Apparently the only question remaining is whether he is a "physician."
It has been intimated in one decision of a compensation *Page 172 
commissioner and held in another, that a licensed osteopathic practitioner is not a "physician." Spain
v. Metropolitan Furniture Co., 3 Conn. Comp. Dig. 37;Arthur v. Oddy, 4 Conn. Comp. Dig. 415.
We think these decisions were made without giving due consideration to the fact that osteopaths are described as "physicians" in the statutes regulating the issuing of licenses to them. In § 2864, it is prescribed that the members of the examining board "shall be resident osteopathic physicians of good standing," etc.; and in § 2866, that "osteopathic physicians shall be subject to the rules and regulations that govern other physicians in the making and filing of death certificates," etc. These provisions of the statutes long antedate the passage of § 5347, and it is to be supposed that the General Assembly used the term physician in the latter section in the same sense as in prior statutes. It would be strange if a licensed osteopath acting within the limits of his school of practice were legally entitled to the name "physician" except only when treating an injured employee.
We are of opinion that Dr. Andrus, being a licensed "osteopathic physician," is a "physician" within the meaning of § 5347, and that as he was competent to treat the claimant in this case, for the injury in question, the claimant had, upon the facts found, the right to resort to Dr. Andrus for treatment, at the expense of the respondents.
   The Superior Court is advised to sustain the claimant's appeal and to enter judgment requiring the respondents to pay for the medical service rendered by Dr. Andrus.
In this opinion the other judges concurred.